DETAILED ACTION
The preliminary amendment filed on 03/26/2020 was entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 25-36 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter “a memory medium”. The broadest reasonable interpretation of a claim drawn to a computer program covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory medium storing program. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 and 25-36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2014/0164509 A1 to Lynch et al. (hereinafter “Lynch”).
Regarding claim 7, Lynch discloses a method for assisting a user and/or managing tasks of the user (paragraphs [0034], [0081] and [0145]; virtual agents are programmed to assist a user in performing various tasks), by a mobile secretary cloud application configured to operate in a mobile client device and cloud server network (paragraph [0170]; a virtual agent running on a user device may interact with a virtual agent running on a server (e.g., in the cloud)), characterized by the following steps, the mobile client device is a smartphone connected to at least one cloud server network via a wireless communication network a data analyzing module of the mobile secretary cloud application is configured to read data from at least one other application (paragraphs [0042], [0044] and [0136]; virtual agent may learn the user's preferences based on information retrieved from such an account), a data modifying module of the mobile secretary cloud application is configured to operate a third application, different from the at least one other application, based on data read from the at least one other application (paragraphs [0044] and [0162]; modify a receipt of a previous interaction (e.g., by adding, modifying, and/or removing information) and provide the modified receipt to the virtual agent to request the new task), an artificial intelligence module of the mobile secretary cloud application uses machine learned data to operate the third application for assisting a user or to use the third application independently for performing at least one task for the user (paragraphs [0048], [0068], [0111], [0117] and [0118]; virtual agent may store a receipt for an interaction with a link to a conversation history separately stored by a messaging application via which the interaction took place. This may facilitate the user retrieving information relating to past interactions with the virtual agent. For instance, in some embodiments, the user is able to search the receipts to identify a particular interaction and use the link stored with the identified receipt to retrieve the corresponding full conversation history).

Regarding claim 8, Lynch discloses the method as claimed in claim 7, Characterized in that, the mobile secretary cloud application replicates secretary functions (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 9, Lynch discloses the method as claimed in claim 7, characterized in that, the third application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and automatically sorts messages to different folders based on data derived from a calendar application or an Internet browser (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).

Regarding claim 10, Lynch discloses the method as claimed in claim 7, characterized in that, the third application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and selects an indication sound automatically based on contents of the messages and sender and/or recipients of the messages, using a text analyzer application as the at least one other application (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).

Regarding claim 11, Lynch discloses the method as claimed in claim 7, characterized in that, the third application is a telephony application, and the mobile secretary cloud application makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user, using a synthesized voice and/or virtual keyboard/dial tone entry on the phone line using a voice recognition/synthesizer software application as the at least one other application (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 12, Lynch discloses the method as claimed in claim 7, characterized in that, the third application is a map application, and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising e- mails, calendar entries, search application, and Internet browser (paragraphs [0038], [0067] and [0155] and [0165];location sensor is a GPS configured to determined GPS coordination).

Regarding claim 25, Lynch discloses a software program product stored in a memory medium for assisting a user and/or managing tasks of the user  (paragraphs [0034], [0081] and [0145]; virtual agents are programmed to assist a user in performing various tasks), by a mobile secretary cloud application, characterized by the following steps, the software program product reads data from at least one other application; the software program product operates the at least one other application based on data read from the at least one other application (paragraphs [0042], [0044] and [0136]; virtual agent may learn the user's preferences based on information retrieved from such an account); and the software program product utilizes artificial intelligence to operate the at least one other application with machine learned data for assisting the user or to use the at least one other application independently for performing at least one task for the user (paragraphs [0048], [0068], [0111], [0117] and [0118]; virtual agent may store a receipt for an interaction with a link to a conversation history separately stored by a messaging application via which the interaction took place. This may facilitate the user retrieving information relating to past interactions with the virtual agent. For instance, in some embodiments, the user is able to search the receipts to identify a particular interaction and use the link stored with the identified receipt to retrieve the corresponding full conversation history).

Regarding claim 26, Lynch discloses the software program product as claimed in claim 25, characterized in that, the mobile secretary cloud application replicates secretary functions (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 27, Lynch discloses the software program product as claimed in claim 25, characterized in that, the at least one other application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and automatically sorts the messages to different folders (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).

Regarding claim 28, Lynch discloses the software program product as claimed in claim 25, characterized in that, the at least one other application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and selects an indication sound automatically based on contents of the messages and sender (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).

Regarding claim 29, Lynch discloses the software program product as claimed in claim 25, characterized in that, the at least one other application is a telephony application, and the mobile secretary cloud application makes phone calls on behalf of the user, automatically answers to messages, and prompts queries on behalf of the user, using a synthesized voice on a phone line (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 30, Lynch discloses the software program product as claimed in claim 25, characterized in that, the at least one other application is a map application, and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on e-mails, calendar entries, and location search performed by the user (paragraphs [0038], [0067] and [0155] and [0165];location sensor is a GPS configured to determined GPS coordination).

Regarding claim 31, Lynch discloses a software program product stored in a memory medium for assisting a user and/or managing tasks of the user (paragraphs [0034], [0081] and [0145]; virtual agents are programmed to assist a user in performing various tasks), by a mobile secretary cloud application (paragraph [0170]; a virtual agent running on a user device may interact with a virtual agent running on a server (e.g., in the cloud)), characterized by the following steps, the software program product reads data from at least one other application (paragraphs [0042], [0044] and [0136]; virtual agent may learn the user's preferences based on information retrieved from such an account); the software program product operates a third application, different from the at least one other application, based on data read from the at least one other application; and the software program product utilizes artificial intelligence to operate the third application with machine learned data for assisting a user or to use the third application independently  for performing at least one task for the user  (paragraphs [0048], [0068], [0111], [0117] and [0118]; virtual agent may store a receipt for an interaction with a link to a conversation history separately stored by a messaging application via which the interaction took place. This may facilitate the user retrieving information relating to past interactions with the virtual agent. For instance, in some embodiments, the user is able to search the receipts to identify a particular interaction and use the link stored with the identified receipt to retrieve the corresponding full conversation history).

Regarding claim 32, Lynch discloses the software program product as claimed in claim 31, characterized in that, the mobile secretary cloud application replicates secretary functions (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 33, Lynch discloses the software program product as claimed in claim 31, characterized in that, the third application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and automatically sorts messages to different folders based on data derived from a calendar application or an Internet browser (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group) (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).

Regarding claim 34, Lynch discloses the software program product as claimed in claim 31, characterized in that, the third application is an e-mail or messaging application, and the mobile secretary cloud application analyses messages and selects an indication sound automatically based on contents of the messages and sender and/or recipients of the messages, using a text analyzer application as the at least one other application (paragraphs [0111], [0114] and [0139]; virtual agent is invoked, the designated address may be added to an email group, so that the virtual agent may receive all subsequent emails sent to the group).
 
Regarding claim 35, Lynch discloses The software program product as claimed in claim 31, characterized in that, the third application is a telephony application, and the mobile secretary cloud application  makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user, using a synthesized voice and/or virtual keyboard/dial tone entry on the phone line using a voice recognition/synthesizer software application as the at least one other application (paragraphs [0144] and [0168]; virtual agent may also request permission from a user to perform one or more of these actions on behalf of the user).

Regarding claim 36, Lynch discloses the software program product as claimed in claim 31, characterized in that, the third application is a map application, and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising e-mails, calendar entries, search application, and Internet browser (paragraphs [0038], [0067] and [0155] and [0165];location sensor is a GPS configured to determined GPS coordination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653